Per Curiam.

By proceeding to trial, plaintiffs waived their right to appeal from that part of the order which granted defendant’s motion to open its default and permitted it to inter*513pose an answer herein. No appeal lies from the order insofar as it denied plaintiffs’ cross-motion “ to strike out the appearance of the attorneys purporting to act in the name of the defendant ” (Nassau County District Court Act, § 190; L. 1939, ch. 274).
The appeals from order should be dismissed, with $5 costs in each case.
Concur — Pette, Di Giovanna and Brown, JJ.
Appeals dismissed, etc.